Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to applicant’s request for continued examination filed 11/12/21. Claims 2-5 are pending. Claims 4-5 are newly added. Claim 2 is in independent form.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/21 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The steps of “verifying identity using the card at a card reader in a first transaction requiring identity verification” and “verifying medical information using the card at a card reader in a third transaction” in claims 3-5 recite elements without support in the original disclosure and subsequently adds new matter not present in the original application. It is unclear how the claimed invention verifies identity and medical information using a card at the card reader. The originally filed disclosure does not provide clarification or description on how the information is verified, such as by comparison means with previously stored information or even a visual verification from a cashier at a POS terminal. The limitation of “wherein the card has an associated number identifying the card wherein the number is printed on the card” and the steps of “receiving over a network the number identifying the card” and “retrieving the government issued identity documents or medical information from the storage device using the number identifying the card” in claim 5 recites elements without support in the original disclosure and subsequently adds new matter not present in the original application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pahuja US 2015/0262052 A1 (previously cited) in view of Cai US RE47,248 E.
Pahuja teaches:
With respect to claim 2, A smart card system comprising: a card sized and shaped like a bank card and having storage embedded therein (fig. 1-3, 6-8; paragraphs 0018, 0024, 0034, 0058 – omni or universal smart card) wherein the storage has stored thereon a plurality of copies of government issued identity documents, banking information from a plurality of financial accounts, and medical information such that the card can be used as a bank card, an identification card, and a medical card (paragraphs 0019, 0022, 0056, 0066, 0085; claim 13 where medical cards, insurance information, driver’s license information and credit/debit/gift cards can be included on the smart transaction instrument); and a card reader configured to retrieve information stored thereon (paragraphs 0020, 0034, 0048, 0057).  


With respect to claim 2, the identity documents are authenticated 

However, Cai teaches a smart card that can receive, authenticate and store multiple card information such as credit cards, bank cards, medical and insurance cards and identification cards (col. 3, lines 24-32; col. 4, lines 62-65; col. 7, lines 33-45 and col. 9, lines 60-67 teaches a device that can receive, authenticate and store all the related account information where information is securely transferred directly from the card issuer).

Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Pahuja to authenticate the information, as taught by Cai, as an obvious matter of design choice thereby increasing security (col. 9, lines 60-67). The Examiner notes that the disclosure of the instant application fails to explain how the identity documents are authenticated. 

Pahuja as modified by Cai additionally teaches:
With respect to claim 3, A method of using the smart card system of claim 2 comprising: storing a plurality of government issued identity documents on the card (paragraph 0019; claim 13 of Pahuja); storing information from a plurality of financial accounts on the card to conduct financial transactions (paragraphs 0019, 0022, 0056, 0066, 0085; claim 13 of Pahuja); storing medical information on the card (paragraph 0019; claim 13 of Pahuja); using the card at a card reader in a first transaction requiring identity verification to verify identity (paragraph 0018 of Pahuja – use unique user identification information such as biometric authentication for each use of the omni smart card. It is noted that there is no teaching from Applicant’s disclosure about how identity verification takes place); using the card at a card reader in a second transaction requiring payment to make a payment (paragraphs 0020, 0034, 

With respect to claim 4, A computer implemented method of using the smart card system of claim 1, the method comprising, retrieving government issued identity documents from the card and verifying identity using the smart card at a card reader in a first transaction requiring identity verification (paragraphs 0018-0019, 0022 of Pahuja – omni smart card may store driver’s license and may allow a user to enable information stored therein for a specific use at a reader where driver’s license information are used to verify a user’s identity. It is noted that there is no teaching from Applicant’s disclosure about how identity verification takes place); and retrieving medical information from the card and verifying medical information using the card at a card reader in a second transaction (paragraphs 0018-0019, 0022 of Pahuja – omni smart card may store medical or insurance cards and may allow a user to enable information stored therein for a specific user/use at a reader where medical or insurance cards are used to verify a user’s medical information/insurance information. It is noted that there is no teaching from Applicant’s disclosure about how medical information is verified).  

With respect to claim 5, A computer implemented method of using the smart card system of claim 1, wherein the card has an associated number identifying the card wherein the number is printed on the card and wherein the authenticated copies of government issued identity documents and medical information are stored on a storage device accessible over a network (col. 3, lines 24-32; col. 4, lines 62-65; col. 7, lines 33-45 and col. 9, lines 60-67 of Cai teaches a device that can receive, authenticate and .
Response to Arguments
Applicant’s arguments with respect to claim(s) 2 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant's arguments filed 11/13/21 have been fully considered but they are not persuasive. Applicant argues with respect to claims 3 and 4 that the prior art of Pahuja and Talker fails to teach “verifying” identity using the card at a card reader in a first transaction requiring verification and “verifying” medical information using the card at a card reader in a third transaction. It is noted that the prior art of Talker is not being used in any of the current rejections therefore the arguments regarding Talker are moot. The Examiner disagrees. As shown in the rejections above the prior art of Pahuja teaches the omni smart card may store driver’s license information and may allow a user to enable information stored therein for a specific use at a reader where driver’s license information are used to verify a user’s identity (see paragraphs 0018-0019, 0022 of Pahuja). The Examiner notes that there is no teaching from Applicant’s disclosure about how identity verification takes place in the instant application. Therefore, the prior art of Pahuja teaches the claim limitations of verifying identity using the card at a card reader in a first transaction requiring verification. Pahuja additionally teaches the omni smart card may store medical or insurance cards and may allow a user to enable information stored therein for a specific user/use at a reader where medical or insurance cards are used to verify a user’s medical information/insurance information (see paragraphs 0018-0019, 0022 of Pahuja). The Examiner notes that there is no teaching from Applicant’s disclosure about how medical information is verified in the instant application.  Therefore, the prior art of Pahuja teaches the claim limitations of verifying medical information using the card at a card reader in a third transaction.


Conclusion
Applicant's amendment cancelling claim 1 and adding new claims 2-3 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH